[Cite as State v. Hardy, 2022-Ohio-686.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                               No. 110230
                 v.                              :

TERRENCE HARDY,                                  :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 10, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-647375-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Carl J. Mazzone, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Francis Cavallo, Assistant Public Defender, for appellant.


SEAN C. GALLAGHER, A.J.:

                   Terrence Hardy appeals from his non-life indefinite felony sentence

imposed under R.C. 2929.144.               For the following reasons, we affirm Hardy’s
convictions for second-degree felony drug trafficking and aggravated vehicular

homicide.

               In CR-19-639276-A and CR-19-641047-A, Hardy was charged with

several drug-related charges. Hardy failed to appear for trial in those matters, and

a capias was issued. While absconding from the charges, Hardy was driving without

a license, drifted left of the center line, and hit another vehicle head on — killing the

driver of the oncoming vehicle. Based on the driving offense, another case, CR-

647375-A was initiated.

               Hardy pleaded guilty to convictions for fifth-degree felony drug

trafficking and a fifth-degree felony possessing criminal tools in CR-639276. In CR-

641047, Hardy also pleaded guilty to a qualifying second-degree drug trafficking

offense under the Reagan Tokes Law and a fifth-degree possessing criminal tools

offense. And finally, in CR-647375 Hardy pleaded guilty to another qualifying

second-degree felony aggravated vehicular homicide offense. At the time of his plea,

the trial court indicated that because Hardy was pleading guilty to felonies of the

second degree committed after the effective date of the Reagan Tokes Law, the

sentencing provisions under R.C. 2929.144 and 2929.14(A)(1)(a) and (A)(2)(a)

would apply. Taylor was sentenced to serve a non-life indefinite sentence for a

minimum of eight years and a maximum of 12 years for the aggravated vehicular

homicide offense in CR-647375; a minimum of four years and a maximum of six

years for the drug trafficking offense in CR-641047, with those two sentences being
imposed to be served consecutively; and all other sentences, of lesser terms,

imposed to be served concurrently thereto.

               In this appeal, Hardy claims, citing the Fourteenth Amendment to the

United States Constitution and Article I, Section 16, of the Ohio Constitution, (1) that

the Reagan Tokes Law violates the right to trial by jury, (2) that the Reagan Tokes

Law violates the separation-of-powers doctrine, or (3) that R.C. 2967.271(C) and

(D), which provide offenders with the right to a hearing before imposition of the

maximum term imposed under R.C. 2929.144, fail to provide the full panoply of

constitutional pretrial rights in violation of their due process rights.

               We need not dwell on the arguments presented.               Based on the

authority established by this district’s en banc holding in State v. Delvallie, 8th Dist.

Cuyahoga No. 109315, 2022-Ohio-470, the challenges Hardy advanced against the

constitutional validity of the Reagan Tokes Law have been overruled. See id. at ¶ 17-

51. Hardy does not advance any novel argument left unaddressed by the Delvallie

decision. As a result, Hardy’s arguments claiming that the second-degree felony

drug trafficking and aggravated vehicular homicide convictions, with sentences

imposed under the Reagan Tokes Law, are void based on the same arguments

presented in Delvallie, are overruled. All other convictions remain valid in light of

Hardy’s failure to advance any errors thereto. App.R. 16(A)(7).

               We affirm.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

ANITA LASTER MAYS, J., and
MICHELLE J. SHEEHAN, J., CONCUR


N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc
decision. For a full explanation of her analysis, see State v. Delvallie, 8th Dist.
Cuyahoga No. 109315, 2022-Ohio-470.